Ellington, Judge.
A Fulton County jury convicted Kirk Arnold of aggravated assault, OCGA § 16-5-21 (a) (2). Arnold appeals from the denial of his motion for new trial, contending he must be retried because the bailiff in charge of his jury had not taken the oath required by OCGA § 15-12-140. Finding no error, we affirm.
The failure to give bailiffs the oath required by OCGA § 15-12-140 is reversible error. Jackson v. State, 152 Ga. 210, 213 (3) (108 SE 784) (1921). However, the Code does not require that bailiffs be administered this oath before each trial. See OCGA § 15-12-140. Further, Arnold bears the burden of showing affirmatively that his bailiff was not sworn, and “where bailiffs take charge of juries, there is a presumption that they were regularly sworn.” (Citations and punctuation omitted.) Wilson v. State, 227 Ga. App. 59, 63 (4) (488 SE2d 121) (1997). In this case, the bailiff responsible for Arnold’s jury testified that she and her fellow deputies are sworn by a judge at the beginning of each new term of court. She recalled being sworn most recently by Judge Lovett during roll call. Because Arnold failed to rebut the presumption that his bailiff was properly sworn, the trial court properly denied his motion for new trial. Id. at 64.

Judgment affirmed.


Johnson, P. J., and Ruffin, J., concur.